DETAILED ACTION

Claims 1-21 are pending.

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice on Prior Art Rejections

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and...103 (or as subject to pre-AFA 35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not he considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.




Specification

The abstract of the disclosure is objected to because of the phrases “For example”, “may be” and “In other examples”.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


Use of the word "means" (or "step for") in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph). The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.
Absence of the word "means" (or "step for") in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph). The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function.


Claim limitations “means for clamping…”, (see claims 17, line 3) have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because they use the word “means” coupled with functional language “means for clamping…”, without reciting sufficient structure, material or acts within the claim itself to achieve the function.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim 17 has been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: If applicant wishes to provide further explanation or dispute the examiner's interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.

For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 103

The following is a quotation of U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the 

Claims 1-21 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 20120245735).


    PNG
    media_image1.png
    266
    160
    media_image1.png
    Greyscale
As per claim 1, Lee et al. (US 20120245735) teaches a robot system (see Figs. 1A, 1B, 2A, 2B, 6 and 10) for providing balance assistance to robots (see Figs. 1A, 1B, 2A, 2B, 6 and 10; par. [10041]), comprising: a robot with a body positioned in a space (see Figs. 1A, 1B, 2A, 2B, 6 and 10); a sensor assembly sensing an angular orientation (see par. [0007], evidence of angular orientation has shown) of the body of the robot or movement of the body relative to vertical (see Figs. 6 and 10); a balance controller (see abs.,) generating control signals (see pars. [0006 and 0008]) when the angular orientation (see par. [0007], evidence of angular orientation has shown) or the movement of the body exceed a predefined threshold value for retention of balance for the robot in the space (see Figs. 1A, 1B, 2A, 2B, 6 and 10); and a balance force 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of different embodiments of Lee et al. into the intended end result, thereby improving the robot with robust bipedal location as a whole.
It is well settled that it is obviousness in the overall appearance of the claimed design, when compared with the prior art, rather than minute details or small variations in design as appears to be the case here, that constitutes the test of design patentability. See In re Frick, 275 F.2d 741, 125 USPQ 191 (CCPA 1960) and In re Lamb, 286 F.2d 610, 128 USPQ 539 (CCPA 1961).

As per claim 2, Lee et al. teaches wherein the sensor assembly and the balance controller (see abs.,) are positioned within the body of the robot (see par. [0040]).



As per claim 4, Lee et al. teaches wherein the balance force generation assembly comprises at least one electric fan (the use of electric fan is well-known and can be used in any technological art by design choice, and such limitation does not have any patentable weight) positioned on the body of the robot and wherein the at least one electric fan (the use of electric fan is well-known and can be used in any technological art by design choice, and such limitation does not have any patentable weight) is operable in response to the control signals (see pars. [0006 and 0008]) from the balance controller (see abs.,) to operate to output a stream of air from the body of the robot to apply the balancing force upon the body of the robot (see pars. [0044 and 0069]).

As per claim 5, Lee et al. teaches wherein the balance force generation assembly comprises a fan in the space, wherein the robot is positioned in an output stream of air from the fan (as noted above using a fan is well-known), and wherein the balance force generation assembly comprises at least one 

As per claim 6, Lee et al. teaches wherein the balance force generation assembly comprises an inertial reaction wheel positioned within the body of the robot (see par. [0040]) operating in response to the control signals (see pars. [0006 and 0008]) to generate the balancing force (see pars. [0044 and 0069]).

As per claim 7, Lee et al. teaches wherein the balance force generation assembly comprises at least one of a mechanism launching projectiles at the body of the robot in response to the control signals (see pars. [0006 and 0008], wherein launching of anything can be done by design choice), a mechanism projecting water or air streams onto exterior surfaces of the body of the robot in response to the control signals (see pars. [0006 and 0008]), and a mechanism rotating or moving physical structural elements or object in the space to strike an exterior surface of the body of the robot in response to the control signals (see pars. [0006 and 0008]).


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of different embodiments of Lee et al. into the intended end result, thereby improving the robot with robust bipedal location as a whole.
It is well settled that it is obviousness in the overall appearance of the claimed design, when compared with the prior art, rather than minute details or small variations in design as appears to be the case here, that constitutes the test of design patentability. See In re Frick, 275 F.2d 741, 125 USPQ 191 (CCPA 1960) and In re Lamb, 286 F.2d 610, 128 USPQ 539 (CCPA 1961).


As per claim 9, Lee et al. teaches wherein the body of the robot comprises a left foot and a right foot, wherein the space comprises a support surface including an upper layer formed of a ferrous material, wherein the balance force generation assembly comprises at least one electromagnet in each of the left and right feet, and wherein a balance controller (see abs.,) generates a control signal to independently operate the electromagnet in the left foot when the left foot is contacting the support surface and the electromagnet in the right foot when the right foot is contacting the support surface (see Figs. 1A, 1B, 2A, 2B, 6 and 10).

As per claim 10, Lee et al. teaches wherein the robot system (see Figs. 1A, 1B, 2A, 2B, 6 and 10) includes a sensor assembly including a load sensor (see par. [0040], wherein the various sensor may include load sensor by design choice) proximate to each of the left and right feet sensing loads indicative of the contacting of the left and right feet on the support surface and wherein the balance controller (see abs.,) processes output of the load sensors (see par. [0040], wherein the various sensor may include load sensor by design choice) and, in response, generates the control signals (see pars. [0006 and 0008]) for the electromagnets (see par. [0025], wherein evidence of magnet has shown and using one or more falls under design choice).

As per claim 11, Lee et al. teaches wherein the balance controller (see abs.,) halts operation of the electromagnets (see par. [0025], wherein evidence of magnet has shown and using one or more falls under design choice) when the loads are less than a threshold value, whereby clamping of the left and right feet is only provided when the robot is operated to step down upon the support surface (see par. [0040]).

As per claim 12, Lee et al. teaches wherein a floor (see par. [0038]) is provided in the space comprising a plurality of retractable anchor elements, wherein the robot comprises a right foot and a left foot, and wherein the right and left feet each comprises a coupling mechanism for releasably engaging one of the retractable anchor elements when positioned on the floor (see par. [0038]) over the one of the retractable anchor elements, whereby the right and left feet are selectively anchored to the floor (see par. [0038]).

As per claim 13, Lee et al. teaches wherein each of the retractable anchor elements comprises a ferrous pin and wherein the coupling mechanisms each comprises a recessed surface for receiving the ferrous pin, a magnet for applying an attractive magnetic force (see par. [0025], wherein evidence of magnet has shown and using one or more falls under design choice) upon the 

As per claim 14, Lee et al. teaches wherein the balance force generation assembly includes a first elongated permanent magnet oriented vertically in or on the body of the robot with a first pole at an upper end and an opposite second pole at a lower end and wherein the balance force generation assembly further includes a second elongated permanent magnet provided in the space at an offset distance from the body of the robot (see par. [0025], wherein evidence of magnet has shown and using one or more falls under design choice), wherein the second elongated permanent magnet is magnetically oriented similar to the first elongated permanent magnet vertically with a first pole at an upper end and an opposite second pole at a lower end proximate to the body of the robot, and wherein magnetic fields of the first and second elongated permanent magnets (see par. [0025], wherein evidence of magnet has shown and using one or more falls under design choice) interact to provide the balancing force (see pars. [0044 and 0069]) to retain alignment of the first and second elongated permanent magnets (see par. [0025], wherein evidence of magnet has shown and using one or more falls under design choice).

 is positioned in the space to track movements of the robot in the space to retain a vertical relationship between the first and second elongated permanent magnets (see par. [0025], wherein evidence of magnet has shown and using one or more falls under design choice).

As per claim 16, Lee et al. teaches a system for retaining balance of a bipedal robot, comprising: a robot configured for bipedal locomotion (see Figs. 1A, 1B, 2A, 2B, 6 and 10) in a travel space with balancing provided with components providing ground reaction force (GRF)-based control (see par. 0069]); and a non-conventional physics force generation assembly in the travel space operating at least periodically during the bipedal locomotion (see Figs. 1A, 1B, 2A, 2B, 6 and 10) of the robot to apply a balancing force (see pars. [0044 and 0069]) upon the robot to improve the balancing of the robot achieved solely with the GRF-based control (see par. 0069], as noted above). Although, the above limitations are disclosed from different embodiments.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of 
It is well settled that it is obviousness in the overall appearance of the claimed design, when compared with the prior art, rather than minute details or small variations in design as appears to be the case here, that constitutes the test of design patentability. See In re Frick, 275 F.2d 741, 125 USPQ 191 (CCPA 1960) and In re Lamb, 286 F.2d 610, 128 USPQ 539 (CCPA 1961).

As per claim 17, Lee et al. teaches wherein the travel space includes a floor (see par. [0038]) that the robot walks and stands on during the bipedal locomotion (see Figs. 1A, 1B, 2A, 2B, 6 and 10) and wherein the non-conventional physics force generation assembly comprises means for clamping each foot of the robot to the floor (see par. [0038]) when the foot contacts an upper surface of the floor (see par. [0038]).

18. The system of claim 18, wherein the clamping of the foot of the robot is achieved by operation of an electromagnet (see par. [0025], wherein evidence of magnet has shown and using one or more falls under design choice)in the foot when the foot is sensed to be contacting the upper surface and wherein the upper surface of the floor comprises a layer of ferrous material (see par. [0038]).

As per claim 19, Lee et al. further comprising a sensor assembly sensing when the robot is unbalanced and a controller (see abs.,) operating in response to operate an actuator of the non- conventional physics force generation assembly to generate the balancing force (see pars. [0044 and 0069]).

As per claim 20, Lee et al. teaches wherein the actuator comprises at least one of an electric fan (the use of electric fan is well-known and can be used in any technological art by design choice, and such limitation does not have any patentable weight) onboard the robot, a pivotal aerodynamic flap on an exterior surface of the robot (see par. [0038]) combined with a fan generating a head wind in the travel space, a mechanism operating to move a balancing member in the travel space to strike an exterior surface of the robot (see par. [0038]), a mechanism adapted for launching projectiles (see pars. [0006 and 0008], wherein launching of anything can be done by design choice) through the travel space to strike an exterior surface of the robot (see par. [0038]), and a mechanism operable output a stream of air or water to strike an exterior surface of the robot (see par. [0038]).

21. The system of claim 16, wherein the non-conventional physics force generation assembly includes a first elongated permanent magnet oriented 

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See PTO L-892.
US-10226870 is directed to “Yaw slip handling in a robotic device”;
US-9663165 is directed to “A method may include i) determining, by a robot having at least one foot, a representation of a coefficient of friction between the foot and 
US-8463433 is directed to “There is provided a control system which controls a link structure constructed by connecting a plurality of rigid body links and driven by making a joint actuator generate an actuator force. The control system includes a mechanical model including geometric parameters and dynamical parameters of the link structure, a virtual external force calculating means for calculating a virtual force acting on the mechanical model of the link structure, a contact part detecting means for detecting contact parts between the link structure and the outside, and an actual force converting means for converting 
US-7379789 is directed to “Gait generating deice of legged mobile robot and legged mobile robot controller”;
US-7127326 is directed to “Robots and other mobile apparatus, especially robotic bipeds, that exhibit agile capabilities can become easily destabilized by obstacles or particular surfaces. An algorithm for controlling the movement of a robot based on visual cues and learning processes will help to avoid destabilization and movement interruption by altering the gait measurement. As such, when the robot predicts that an obstacle is upcoming, it can make adjustments by either increasing or decreasing stride so that a smooth transition can be made in bypassing the obstacle.”;
Wyss et al., is directed to “A MUltidimensional Compliant Decoupled Actuator (MUCDA) for Pelvic Support During Gait”;
Zheng et al., is directed to “Admittance Control Based Humanoid Robot Standing Balance Control”;
KuzneAnwar et al., is directed to “Patient cooperative adaptive controller for lower limb Robotic Rehabilitation Device”;
Srathy et al., is directed to “Implementation of Efficient Self Balancing Robot”.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MCDIEUNEL MARC whose telephone number is (571)272-6964.  The examiner can normally be reached on Work 9:00 AM to 7:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY BURKE can be reached on (571) 270-3844.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-3976.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



    PNG
    media_image2.png
    150
    150
    media_image2.png
    Greyscale
			






/McDieunel Marc/
Primary Examiner, Art Unit 3664B